DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 January 2022 has been entered.

Status of Claims
Claims 12-20 are presently under consideration, and claims 1-11 remain cancelled.
Applicant’s amendments to the claims filed with the response dated 20 January 2022 have overcome the prior art rejections under Weidman et al (US 2010/0051085),  Lee et al (US 2010/0275965) and Coakley et al (US 2012/0240995) and these rejections are therefore withdrawn.
Upon performing updated search and consideration of the newly amended claims, a new prior art grounds of rejection is set forth below in view of applicant’s amendments to the claims.
Applicant’s arguments and remarks filed with the response dated 20 January 2022 are addressed below where applicable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pass et al (US 2015/0090329), and further in view of Brand et al (WO 2014/023668A1, reference made to English machine translation in IDS filed 02 November 2021).

Regarding claim 12 Pass discloses a solar cell string comprising: 
a first solar cell having a front side and a back side, a second solar cell having a front side and a back side, a metal foil disposed over the backside of the first solar cell and over one of the front side or the backside of the second solar cell ([0031]-[0035] Figs. 4-5, 10-12 see: locating metal foil 105A over solar cells 100), 
one or more laser assisted metallization conductive contact structures each having a discrete locally deposited metal portion electrically connected to the back side of the first solar cell ([0025] Figs. 6-7, 10-12 see: weld joints 106 formed from laser welding), wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil ([0025] Figs. 6-7, 10-12 see: weld joints 106 formed from metal foil 105A); and 
one or more laser assisted metallization conductive contact structures each having a discrete locally deposited metal portion electrically connected to the one of the front side or the backside of the second solar cell ([0025] Figs. 6-7, 10-12 see: weld joints 106 formed from laser welding), wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil ([0025] Figs. 4-7, 10-12 see: weld joints 106 formed from metal foil 105A).
Pass does not explicitly disclose where each of the one or more laser assisted metallization conductive contact structures of the first solar cell and the second solar cell are separated from an entirely of the metal foil.
Brand teaches a method of depositing conductive contact structures on solar cells from metal foils where one or more laser assisted metallization conductive contact structures of the solar cell each have a discrete locally deposited metal portion electrically connected to the front or back side of the solar cell wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a) and exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2) and is separated from an entirely of the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are spaced apart from and non-continuous with unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088]) and unmelted portions of metal foil 7 are removed).
Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Brand and Pass are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Pass in view of Brand such that the one or more laser assisted metallization conductive contact structures of the first solar cell and second solar cell of Pass are formed in the method of Brand so each have a discrete locally deposited metal portion electrically connected to the respective first or second solar cell of Pass wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a) and exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2) and is separated from an entirely of the metal foil as taught by Brand (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are spaced apart from and non-continuous with unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088]) and unmelted portions of metal foil 7 are removed) as Brand teaches this contact structure provides low contact resistance in the portion directly contacting the semiconductor substrate while utilizing cost effective materials for the bulk of the conductive contact and allows simultaneous formation of the contact and separation from the metal foil (Brand, [0088] [0105]).
Furthermore, the claim 12 limitations where “the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil” are directed to a method of making the claimed solar cell string. The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.”
The discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures in modified Pass are formed from a metal foil and separated from an entirety of the metal foil they were formed from and are thus considered to meet the structural limitations of the claim. 

Regarding claim 14 modified Pass discloses the solar cell string of claim 12, wherein the foil extends over a portion of the back side of the second solar cell ([0031]-[0035] Figs. 4-5, 10-12 see: metal foil 105A extending over back surfaces of solar cells 100).  

Regarding claim 15 modified Pass discloses the solar cell string of claim 12, wherein the second solar cell comprises one or more contact pads, and wherein the metal foil is electrically connected to the one or more contact pads of the second solar cell ([0022] 4-5, 10-12 see: metal layer 104 connected to metal foil 105A).  

Regarding claim 16 modified Pass discloses the solar cell string of claim 12, further comprising one or more additional solar cells electrically connected to the first solar cell or the second solar cell ([0031]-[0032] Figs. 10-12 see: the solar cells can be connected and packaged with other solar cells in the module).  



Regarding claim 19 modified Pass discloses the solar cell string of claim 12, where the first and second solar cells include P-type and N-type doped diffusion regions ([0032], Figs. 1-3, 11-12 see: N-type and P-type doped regions in substrates of solar cells 100).  

Claims 17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pass et al (US 2015/0090329), and further in view of Brand et al (WO 2014/023668A1, reference made to English machine translation in IDS filed 02 November 2021) as applied to claims 12, 14-16, and 19 above, and further in view of Lee’165 (US 2011/0073165).

Regarding claims 17 and 20 modified Pass discloses the solar cell string of claim 12, but does not explicitly disclose the string further comprising an insulating material over at least a portion of the metal foil or a cloaking material over a portion of the metal foil between the solar cells.
Lee’165 teaches a solar cell module comprising an insulating cloaking material (shield 120) over a metal interconnector 130 in Figs. 1 and 3 and paras [0033] and [0041] to prevent unwanted electrical contact with the backs of the solar cells and to prevent the interconnector from being viewed from the front of the solar module.
Lee’165 and modified Pass are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Pass in view of Lee’165 by adding the insulating cloaking material of Lee’165 (shield 120) over the metal foil of Pass between the solar cells of Pass as taught by Lee’165 (Lee’165, Figs. 1-3 and [0033], [0041] see: shield 120 over interconnect 130 between adjacent solar cells) as Lee’165 teaches prevents unwanted electrical contact with the backs of the solar cells and prevents the interconnector (metal foil) from being viewed from the front of the solar module (Lee’165, Figs. 1-3 and [0033], [0041]).

Claims 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Brand et al (WO 2014/023668A1, reference made to English machine translation in IDS filed 02 November 2021), and further in view of Lee et al (US 2010/0275965).

Regarding claim 12, Brand discloses solar cells comprising a first solar cell having a front side and a back side, a second solar cell having a front side and a back side (Brand, [0016], [0066] see: the contact formation method is for forming contacts of both front and rear contact solar cells). Brand teaches each of these solar cells comprising one or more laser assisted metallization conductive contact structures having a discrete locally deposited metal portion electrically connected to the front or back side of the solar cell wherein the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: locating thin metal foil 7 over semiconductor component 1 (Fig. 2a) and exposing thin metal foil 7 to laser irradiation 5 (Fig. 2b) which melts the thin metal foil 7 at the exposed portion and creates contacts 6 which comprise discrete locally deposited portions formed from melted portions of metal foil layer 7 that directly contact semiconductor layer 2) and is separated from an entirely of the metal foil (Brand, [0086]-[0090] Figs. 2a-2d see: the portion of discrete conductive contact structures 6 deposited from metal foil layer 7 are spaced apart from and non-continuous with unmelted portions of metal foil 7 as the contacted area is separated from the foil at the same time, because when solidifying, the liquid metal contracts due to the surface tension and there is a separation between the areas in which the metal was melted and the areas in where the metal was not melted (Fig. 2b para [0088]) and unmelted portions of metal foil 7 are removed).
Brand differs from the invention of claim 12 in that Brand does not explicitly disclose a metal foil disposed over the backside of the first solar cell and over one of the front side or the back side of the second solar cell where the discrete locally deposited metal portions of the fist solar cell and the second solar cell are formed from this same metal foil. 
Lee discloses a solar cell string comprising a first solar cell having a front side and a back side and a second solar cell having a front side and a back side where a metal foil is disposed over the backside of the first solar cell and over one of the front side or the backside of the second solar cell (Lee, [0142], Fig. 9 see: conductive connecting unit 31 formed as a thin metal plate in a ribbon disposed over the backside of the right solar cell 1 and over the front side of the left solar cell) for the purposes of connecting the solar cells in series.
Lee and Brand are combinable as they are both concerned with the field of solar cells.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cells of Brand in view of Lee by adding the metal foil of Lee disposed over the backside of the first solar cell of Brand and over one of the front side or the backside of the second solar cell of Brand as taught by Lee (Lee, [0142], Fig. 9 see: conductive connecting unit 31 formed as a thin metal plate in a ribbon disposed over the backside of the right solar cell 1 and over the front side of the left solar cell) for the express purpose of providing a series connection of the solar cells of Brand in a string to produce a single combined output voltage in a solar cell module.
Furthermore, the claim 12 limitations where “the discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures is formed from the metal foil” are directed to a method of making the claimed solar cell string. The examiner notes that the determination of patentability is determined by the recited structure of the apparatus and not by a method of making said structure.  A claim containing a recitation with respect to the manner in which a claimed apparatus is made does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2113 and 2114.”
The discrete locally deposited metal portion of each of the one or more laser assisted metallization conductive contact structures in modified Brand are formed from a metal foil and separated from an entirety of the metal foil they were formed from and are thus considered to meet the structural limitations of the claim.

Regarding claim 13 modified Brand discloses the solar cell string of claim 12, and Lee further teaches wherein the foil extends over a portion of the front side of the second solar cell (Lee, [0142], Fig. 9 see: conductive connecting unit 31 formed as a thin metal plate in a ribbon disposed over the backside of the right solar cell 1 and over the front side of the left solar cell).

Regarding claim 15 modified Brand discloses the solar cell string of claim 12, and Lee further teaches wherein the second solar cell comprises one or more contact pads (Lee, [0142], Figs. 1-2, 9 see: front side electrode current collector 142 of the left solar cell 1), and wherein the metal foil is electrically connected to the one or more contact pads of the second solar cell (Lee, [0142], Figs. 1-2, 9 see: conductive connecting unit 31 is connected to the front side electrode current collector 142 of the left solar cell 1).  

Regarding claim 16 modified Brand discloses the solar cell string of claim 12, and Lee further disclose the string further comprising one or more additional solar cells electrically connected to the first solar cell or the second solar cell (Lee, [0142], [0138] Figs. 8- 9 see: additional solar cells are connected with the first and second solar cells in a solar cell module 20).  

Regarding claim 18 modified Brand discloses the solar cell string of claim 12, and Lee further teaches wherein the metal foil is folded between the first solar cell and the second solar cell (Lee, [0142], Fig. 9 see: conductive connecting unit 31 bent or folded between the solar cells).

Regarding claim 19 modified Brand discloses the solar cell string of claim 12, where the first and second solar cells include P-type and N-type doped diffusion regions (Brand, [0075], Fig. 1 see: N-type and P-type doped regions 2a and 2b in semiconductor layer 2).  

Claims 17 and 20 is rejected under 35 U.S.C. 103 as being unpatentable over Brand et al (WO 2014/023668A1, reference made to English machine translation in IDS filed 02 November 2021), in view of Lee et al (US 2010/0275965) as applied to claims 12-13, 15-16, and 18-19 above, and further in view of Lee’165 (US 2011/0073165).

Regarding claims 17 and 20 modified Brand discloses the solar cell string of claim 12, but does not explicitly disclose the string further comprising an insulating material over at least a portion of the metal foil or a cloaking material over a portion of the metal foil between the solar cells.
Lee’165 teaches a solar cell module comprising an insulating cloaking material (shield 120) over a metal interconnector 130 in Figs. 1 and 3 and paras [0033] and [0041] to prevent unwanted electrical contact with the backs of the solar cells and to prevent the interconnector from being viewed from the front of the solar module.
Lee’165 and modified Brand are combinable as they are both concerned with the field of solar cell strings.
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the solar cell string of Brand in view of Lee’165 by adding the insulating cloaking material of Lee’165 (shield 120) over the metal foil of Brand between the solar cells of Brand as taught by Lee’165 (Lee’165, Figs. 1-3 and [0033], [0041] see: shield 120 over interconnect 130 between adjacent solar cells) as Lee’165 teaches prevents unwanted electrical contact with the backs of the solar cells and prevents the interconnector (metal foil) from being viewed from the front of the solar module (Lee’165, Figs. 1-3 and [0033], [0041]).

Response to Arguments
Applicant’s arguments with respect to claims 12-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726